Citation Nr: 0620585	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  01-02 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the right leg, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1976.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2002.  A transcript of the hearing has been 
associated with the claims file.

The veteran has argued that she has knee and hip 
disabilities, secondary to the swelling caused by her 
service-connected varicose veins and chronic venous 
insufficiency of the left leg.  To the extent that these 
represent new claims, they are referred to the RO for 
appropriate action.


FINDING OF FACT

The service-connected varicose veins of the right leg are 
manifested by persistent edema, and by stasis dermatitis and 
induration, but ulceration that is only intermittent.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005);  38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7120 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the RO provided post-decisional VCAA 
notification in January 2004 and April 2005.  These letters 
contained notice of the evidence required to prevail in her 
claim, namely medical evidence reflecting that the disability 
had worsened.  The appellant was informed that VA would 
obtain service medical records, VA records, and records of 
other Federal agencies, and that she could submit private 
medical records or authorize VA to obtain the records on her 
behalf.  The letters notified the appellant that additional 
evidence was needed and requested that she provide it or 
notify the RO where it could be obtained.

Although the timing of the VCAA and of the type of evidence 
needed to substantiate the claim for an increased evaluation 
did not fully comply with the requirement that the notice 
must precede the adjudication, the action of the RO described 
above cured the procedural defect because the veteran had the 
opportunity to submit additional argument and evidence, which 
she did, and to address the issues at a hearing, which she 
also did before the undersigned Veteran's Law Judge in March 
2002.  Further adjudicatory action was taken by the RO 
subsequent to the VCAA notice.

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Although the notice did not include any provision for 
effective date, should the benefit sought be granted, the 
Board observes that the veteran's claim is herein denied.  
Hence, the issue of an effective date to be signed is not for 
consideration and there cannot be prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  The 
veteran was accorded VA examinations in May 2000 and November 
2005.  In addition, the RO has obtained or received from the 
veteran private treatment records, including SSA records.  In 
cases of two private health care providers, attempts to 
obtain treatment records were unsuccessful, and the veteran 
was so notified and given the opportunity to obtain the 
records.  The veteran testified in March 2002 that she has 
not obtained treatment for this condition in VA facilities.  
Hence, the Board finds the medical evidence currently of 
record presents a clear picture of the veteran's current 
disability.  

No other records have been identified which the RO has not 
attempted to obtain in the present case.  Thus, the Board 
concludes that the duty-to-assist provisions of the VCAA were 
met.

Higher Evaluation

The RO granted service connection for varicose veins of the 
right leg in a July 1977 rating decision.  A noncompensable 
evaluation was assigned, effective in December 1976.  In a 
September 1988 rating decision, the evaluation was increased 
to 10 percent, effective in February 1988.  In October 1988, 
the RO amended the decision, assigning an effective date for 
the 10 percent evaluation in June 1987.  In July 1999, the 
evaluation was increased to 40 percent, effective in October 
1998.  This evaluation has been confirmed and continued to 
the present.

In March 2002, the veteran testified before the undersigned 
Veteran's Law Judge that her varicose veins were manifested 
by swelling so persistent as to require prescribed medication 
to control.  In addition, she experienced intermittent 
ulcerations.  In statements submitted in support of her 
claim, she further argued that her varicose veins now involve 
clotting, for which she takes prescribed medication, edema, 
and discoloration.  For reasons described below, the Board 
finds the medical evidence does not support the veteran's 
contentions and an evaluation greater than 40 percent for the 
service-connected varicose veins cannot be granted.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

Varicose veins are evaluated under Diagnostic Code 7120.  A 
40 percent evaluation contemplates symptoms of persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).  

Private treatment records reflect that the veteran has 
required constant follow-up care for her varicose veins, 
including various prescribed medications.  These records show 
treatment for symptoms in 2000 culminating in hospitalization 
in September 2000 with Doppler findings of a clot in the 
femoral veins of the right leg, 2+ pitting edema, and 
treatment for cellulitis in the right lower extremity and 
posterior calf tenderness in September 2000.  In March 2002, 
she was prescribed an electric hospital bed for, in part, 
deep venous thromboses of the right leg.  In April 2003, 
Doppler findings showed normal venous flow patterns and wave 
forms with no evidence of deep venous thrombosis.  However, 
further studies completed in May 2003 show inconclusive MR 
venogram results.  Patency of the right external iliac and 
femoral veins could not be confirmed.  Further study was 
recommended.  In September 2003 she was found to manifest 
chronic stasis dermatitis with pitting pedal edema.  

SSA records reflect that the veteran was found to be 
disabled, effective in October 1996, from a combination of 
disabilities, including deep venous thrombosis with stasis 
dermatitis, degenerative disk disease at L5-S1 and C6-C7, 
bilateral carpal tunnel disease, and chronic right knee 
instability and weakness due to meniscus tear.

An undated statement proffered by Trent T. Richardson, M.D., 
the veteran's treating physician, reflects that the veteran 
is diagnosed with, among other conditions, recurrent deep 
venous thromboses of the right leg.  A June 2003 statement by 
Michael B. Murphy, P.T., shows observations of moderate+ 
pitting edema of the right calf and induration with 
associated pain, limited foot and ankle motion and 
pigmentation changes.  Calf circumference on the right 
measured 45 centimeters as compared to 39 centimeters on the 
left.  The physician reported previous skin breakdown 
problems and recommended compression stockings to control the 
edema. 

Report of VA examination conducted in May 2000 reflects 
findings of no cyanosis or clubbing in the lower right 
extremity.  Varicose veins were then absent, but there was 
superficial ulceration of right lower leg, without discharge, 
and 2+ pitting edema.  Peripheral pulses were normal.  There 
was no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, or pain.  However, marked stasis 
changes and edema were noted.  The examiner diagnosed 
varicose veins in the right leg with ulceration, eczema and 
stasis dermatitis, and observed that the condition affected 
the veteran's activities of daily living and occupation.  She 
was advised to avoid prolonged sitting, lying down, standing, 
or walking more than short distances and it was noted that 
she should be provided a cane to use as needed.  

In November 2005 the veteran again underwent VA examination.  
The examiner noted findings of present femoral and dorsalis 
pedis pulses but absent popliteal pulses, and intact 
sensation.  The veteran could move both feet normally, and 
they were warm to the touch.  The right lower extremity 
revealed edema and dermatosclerosis, and manifested a healed 
venous stasis ulcer on the anterior shin.  The examiner 
diagnosed deep venous thrombosis of the right lower extremity 
and changes consistent with venous insufficiency.  

After review of the medical evidence, the Board regretfully 
finds that the disability picture presented does not meet the 
criteria for a 60 percent evaluation under the regulations.  
Although the medical evidence shows findings of edema that is 
clearly persistent, with induration, skin discoloration, and 
a skin condition, the medical evidence presents only 
intermittent findings of and treatment for ulceration.  To 
warrant a higher, 60 percent, evaluation under the criteria, 
ulceration that is persistent must be shown in combination 
with the other manifestations-persistent edema or 
induration, stasis pigmentation or eczema.  Although the 
Board recognizes the seriousness and disabling nature of the 
veteran's right leg disability, the record simply does not 
show that the veteran's condition is yet manifested by 
persistent ulcers.  In addition, even the veteran has 
testified that her ulcers come and go.  Moreover, the record 
shows that other symptoms, such as edema and induration, are 
alleviated by treatment.

The Board has carefully reviewed the entire record, including 
the veteran's testimony and statements that her right leg 
varicose veins have worsened in severity, but the veteran's 
statements are not competent medical evidence to establish 
the degree of disability, as a lay person is not competent to 
offer such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Absent competent medical evidence 
showing persistent edema or subcutaneous induration, stasis 
pigmentation or eczema accompanied by ulceration that is 
persistent, rather than intermittent, the preponderance of 
the evidence is against the claim for an evaluation greater 
than 40 percent for varicose veins of the right leg.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an "extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2005).  The governing norm in these 
exceptional cases is a finding that the case presents such 
exceptional or unusual factors such as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular standards.  Id.  In the present case, however, the 
record does not show that the veteran has required frequent 
hospitalization for her varicose veins of the right leg such 
as to render the schedular criteria impractical.  The records 
do reflect that the varicose veins have been observed to 
affect her activities of daily living and to prohibit 
prolonged sitting, lying down, standing, or walking more than 
short distances.  Moreover, SSA records show the veteran has 
been found to be unemployable, but due to a combination of 
service-connected and nonservice-connected disabilities 
including the varicose veins of the right leg.  Therefore, 
the medical evidence cannot be held to show that that the 
varicose veins, alone, have interfered markedly with her 
employment.  Hence, as a whole, the evidence does not show 
that the impairment resulting solely from the service-
connected diabetes varicose veins in the right leg warrants 
extra-schedular consideration, and remand for referral of the 
claim to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for such consideration 
is not required.  38 C.F.R. § 3.321.


ORDER

An evaluation greater than 40 percent for varicose veins of 
the right leg is denied.





____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


